

113 HR 3535 IH: Revitalize Our Cities Act
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3535IN THE HOUSE OF REPRESENTATIVESNovember 19, 2013Mr. McNerney (for himself and Mr. Gary G. Miller of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to authorize new empowerment zone designations for urban areas with high unemployment and high foreclosure rates, and for other purposes.1.Short titleThis Act may be cited as the Revitalize Our Cities Act.2.Three-year extension and new empowerment zone designations for high unemployment and foreclosure areas(a)ExtensionClause (i) of section 1391(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2016.(b)Additional designationsSection 1391 of such Code is amended by adding at the end the following new subsection:(i)Additional designations permitted(1)In generalIn addition to the areas designated under subsections (a), (g), and (h), the appropriate Secretaries may designate an additional 20 nominated areas as empowerment zones under this section, subject to the availability of eligible nominated areas. Such zones shall be designated in urban areas.(2)Period designations may be made and take effectA designation may be made under this subsection after the date of the enactment of this subsection and before January 1, 2015.(3)Modifications to eligibility criteria(A)Unemployment and foreclosureA nominated area shall be eligible for designation under this subsection only if the average unemployment rate and the average rate of residential and commercial foreclosures in the area are each higher than that of the State within which the area is located for the period beginning January 1, 2009, and ending with the date of the enactment of this subsection.(B)PopulationSubparagraph (A) of section 1392(a)(1) shall be applied without regard to clause (ii) thereof..(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.